Case 1:17-cv-01796-LPS Document 16 Filed 04/09/21 Page 1 of 18 PagelD #: 1798

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

THOMAS W. SAMMONS,
Petitioner,
Vv. : Civ. Act. No. 17-1796-LPS
ROBERT MAY, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

Respondents.’

 

MEMORANDUM OPINION

‘Thomas W. Sammons. Pro so Petitioner.

Sean Lugg, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delawate. Attorney for Respondents.

April 9, 2021
Wilmington, Delaware

 

"Warden Robert May replaced former Warden Dana Metzger, an original party to the case. Se Fed.
R. Civ. P. 25(d).

 

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 2 of 18 PagelD #: 1799

STARK,(U.S. District Judge: ~~
i. INTRODUCTION

Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28
U.S.C. § 2254 (“Petition”) filed by Petitioner Thomas W. Sammons (“Petitioner”). (D.I. 2) The
State filed an Answer in Opposition. (D.I. 12) For the reasons discussed, the Court will dismiss the
Petition.
iI. BACKGROUND

As summatized by the Delaware Suptetne Court in Petitioner’s direct appeal, the facts
leading up to his arrest and conviction are as follows:

In August, 2006, Deborah Knepp (“Knepp”) awoke to find an
intruder in her bedroom attempting to steal her large television.
Knepp confronted the intruder, who walked her downstairs into the
living room. Knepp and the intruder talked for roughly thirty
minutes. The intruder said he was seeking payment for the debts of
Christina Adams, who he thought was Knepp’s daughter. However,
Knepp does not have a daughter named Christina Adams.

When this mistake became cleat, the intruder fled. During the entire
conversation, Knepp had a clear view of the intrudet's face, as he was
not weating a mask. Knepp later identified [Petitioner] from a photo
atray as the intruder.

[Petitioner] was charged with Burglary in the Second Degtee,
Robbery in the Second Degree, and Criminal Mischief. After a jury
trial, he was convicted of these thtee charges. The trial judge ordered
a Pre-Sentence Investigation. After the Pre-Sentence Investigation
Report was completed, the trial judge granted the State’s motion to
declare [Petitioner] an habitual offender. [Petitioner] was sentenced
to life in prison.

Sammons v. State, 68 A.3d 192, 194 (Del. 2013). On March 14, 2013, the Delaware Supreme Court
affirmed Petitioner’s conviction and sentence. fd. at 196.
On February 3, 2014, Petitioner filed in the Superiot Court a pro se motion for

postconviction relief pursuant to Delawate Superior Court Criminal Rule 61 (“Rule 61 motion”).

 

 
Case 1:17-cv-01796-LPS Documenti6 Filed 04/09/21 Page 3 of 18 PagelD #: 1800

(D.1. 10-1 at 4; D.I. 10-12) The Superior Court appointed counsel to represent Petitioner in the
Rule 61 proceeding, who filed an amended Rule 61 motion. (D.L. 10-1 at 7; D.I. 10-8 at 184-247)
On October 13, 2016, a Superior Court Commissioner recommended that Petitioner’s amended
Rule 61 motion be denied. (D.I. 10-1 at 11; D.I. 10-7 at 61-76) On November 21, 2016, the
Superior Court adopted the Commissioner’s Report and Recommendation and denied Petitioner's
amended Rule 61 motion. (D.I. 10-1 at 11; D.L. 12 at 2; see also State v. Sammons, 2016 WL 6972100
(Del. Super. Ct. Nov. 21, 2016)) ‘The Delaware Supreme Court affirmed that decision on August 16,
2017. See Sammons v. State, 170 A.3d 148 (Table), 2017 WL 3527493 (Del. Aug. 16, 2017).
III. GOVERNING LEGAL PRINCIPLES
A, Exhaustion and Procedural Default
Absent exceptional circumstances, a federal court cannot grant habeas relief unless the
petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);
O'Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v. Connor, 404 U.S. 270, 275 (1971). The
AEDPA states, in pertinent part:
An application for a writ of habeas corpus on behalf of a person in
custody pursuant to the judgment of a State court shall not be

granted unless it appears that ~

(A) the applicant has exhausted the remedies available in the courts
of the State; ot

(B)() there is an absence of available State corrective process; ot
(ii) circumstances exist that render such process ineffective to
protect the rights of the applicant.
28 U.S.C. § 2254(b)(1).

The exhaustion tequitement is based on principles of comity, requiring a petitioner to give

“state courts one full opportunity to resolve any constitutional issues by invoking one complete

 

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 4 of 18 PagelD #: 1801

round of the State’s established appellate review process.” O’Sullivan, 526 U.S. at 844-45; see also
Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement
by demonstrating that the habeas claims were “fairly presented” to the state’s highest court, either
on direct appeal ot in a post-conviction proceeding, in a procedural manner permitting the court to
consider the claims on their merits. See Bed/ ». Cone, 543 U.S. 447, 451 n.3 (2005); Castille v, Peoples,
489 U.S. 346, 351 (1989).

A petitioner’s failute to exhaust state remedies will be excused if state procedural rules
pteclude him from seeking further relief in state courts. See Lives v. Larkins, 208 F.3d 153, 160 (3d
Cir. 2000); Teague v. Lane, 489 U.S, 288, 297-98 (1989). Although treated as technically exhausted,
such claims ate nonetheless procedurally defaulted. See Lines, 208 F.3d at 160; Coleman v. Thompson,
501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state’s highest
court, but that court “clearly and expressly” refuses to review the merits of the claim due to an
independent and adequate state procedural rule, the claim is exhausted but procedutally defaulted.
See Coleman, 501 U.S. at 750, Harris v. Reed, 489 U.S. 255, 260-64 (1989).

Federal coutts may not consider the merits of procedurally defaulted claims unless the
petitioner demonstrates either cause for the procedural default and actual prejudice resulting
therefrom, or that a fundamental miscarriage of justice will result if the court does not review the
claims. See McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To
demonstrate cause for a procedural default, a petitioner must show that “some objective factor
extetnal to the defense impeded counsel’s efforts to comply with the State’s procedural rule.”
Murray v. Carrier, 477 U.S, 478, 488 (1986). To demonstrate actual prejudice, a petitioner must show
“that [the ertors at trial] worked to his actual and substantial disadvantage, infecting his entire trial
with error of constitutional dimensions.” Id. at 494.

3

 

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 5 of 18 PagelD #: 1802

Alternatively, a federal court may excuse a ptocedural default if the petitioner demonstrates
that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards ».
Carpenter, 529 U.S. 446, 451 (2000); Wenger ». Frank, 266 F.3d 218, 224 (3d Cit. 2001). A petitioner
demonstrates a miscattiage of justice by showing a “constitutional violation has probably resulted in
the conviction of one who is actually innocent.” Murray, 477 U.S. at 496. Actual innocence means
factual innocence, not legal insufficiency. See Bonsley ». United States, 523 U.S. 614, 623 (1998). In
otder to establish actual innocence, the petitioner must present new reliable evidence — not
presented at trial — that demonstrates “it is more likely than not that no reasonable juror would have
found petitioner guilty beyond a reasonable doubt.” House v, Bell, 547 U.S. 518, 537-38 (2006); see
Sweger v. Chesney, 294 F.3d 506, 522-24 (3d Cir. 2002).

B. Standard of Review

If a state’s highest court adjudicated a federal habeas claim on the merits, the federal court
must review the claim undet the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to
28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court’s decision was
“contrary to, ot involved an unreasonable application of, clearly established federal law, as
determined by the Supreme Court of the United States,” or the state court’s decision was an
unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.

§ 2254(d)(1) & (2); see also Williams v. Taylor, 529 U.S. 362, 412 (2000); Appel v. Hora, 250 F.3d 203,
210 (3d Cir. 2001). A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C.

§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rathet
than on a procedural or some other ground. See Thomas ». Hora, 570 F.3d 105, 115 Gd Cir. 2009).
The deferential standard of § 2254(d) applies even “when a state court’s order is unaccompanied by

an opinion explaining the reasons telief has been denied.” Harrington », Richter, 562 U.S. 86, 98

4

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 6 of 18 PagelD #: 1803

(2011). As explained by the Supreme Court, “it may be presumed that the state court adjudicated
the claim on the metits in the absence of any indication or state-law procedural principles to the
contrary.” Id at 99.

Finally, when reviewing a habeas claim, a federal court must presume that the state coutt’s
determinations of factual issues ate correct. See 28 U.S.C. § 2254(e)(1)}. ‘This presumption of
cortectness applies to both explicit and implicit findings of fact, and is only rebutted by clear and
convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell ». Vaughn, 209 F.3d 280,
286 (3d Cir. 2000); Mitler-E/ v. Cockrell, 537 U.S. 322, 341 (2003) (stating that clear and convincing
standard in § 2254(e}(1) applies to factual issues, whereas unteasonable application standard of
§ 2254(d)}(2) applies to factual decisions).

IV. DISCUSSION

The Petition asserts the following four grounds for telief: (1) defense counsel provided
ineffective assistance by: (a) failing to properly advise Petitioner about the possible adverse
sentencing consequences of rejecting the State’s plea offer; (b) failing to limit evidence of
Petitioner’s prior bad acts and failing to request a limiting instruction; and (c) failing to move to
suppress Petitioner’s identifications; (2) prosecutorial misconduct; (3) a cumulative due process
violation; and (4) the trial coutt erred by not conducting a hearing on Petitionet’s Rule 61 motion.

A. Claim One: Ineffective Assistance of Counsel

In Claim One, Petitioner asserts three instances of alleged ineffective assistance of counsel.
The Superior Court denied all three arguments as meritless, and the Delaware Supreme Court
affirmed that decision “on the basis of and for the reasons stated in” the Commissioner’s Report

and Recommendation that was adopted by the Superior Court. Therefore, Claim One will not

 

 
Case 1:17-cv-01796-LPS Documenti6 Filed 04/09/21 Page 7 of 18 PagelD #: 1804

wartant relief unless the Superior Court’s” decision was either contrary to, or an unreasonable
application of, clearly established federal law.

The Supreme Court precedent governing ineffective assistance of counsel claims is the two-
ptonged standard enunciated in Swrick/and v. Washington, 466 U.S. 668 (1984), and its progeny. See
Wiggins v. Smith, 539 U.S. 510 (2003). Under the first Saickland prong, a petitioner must demonstrate
that “counsel’s representation fell below an objective standard of reasonableness,” with
reasonableness being judged under professional norms prevailing at the time counsel rendered
assistance. 466 U.S. at 688. Under the second Sirick/and prong, a petitioner must demonstrate
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Id. at 694. A reasonable probability is a “probability
sufficient to undermine confidence in the outcome.” Id A court can choose to address the
ptejudice prong before the deficient performance prong, and reject an ineffective assistance of
counsel claim solely on the ground that the defendant was not prejudiced. See Strickland, 466 U.S. at
698.

In order to sustain an ineffective assistance of counsel claim, a petitioner must make
conctete allegations of actual prejudice and substantiate them or risk summary dismissal. See Wells v.
Petsook, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley ». Petsock, 816 F.2d 885, 891-92 Gd Cir. 1987).
Although not insurmountable, the Sirickiand standard is highly demanding and leads to a “strong
‘presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Strickland, 466 US. at 689.

 

>See Wilson v. Sellers, 138 8. Ct. 1188, 1193-94 (2018) (federal habeas law employs “look through”
presumption that assumes later unexplained order upholding a lower court’s reasoned judgment
tests upon the same grounds as the lower court judgment). In this case, the Court will “look
through” the Delaware Supreme Court’s summary affirmance to the Superior Coutt’s decision.

6

 

 
Case 1:17-cv-01796-LPS Document 16 Filed 04/09/21 Page 8 of 18 PagelD #: 1805

With respect to the first prong of the § 2254(d)({) inquiry, a “state court decision is conttary
to clearly established federal law if it applies a rule that contradicts the governing law set forth in
Supreme Court precedent, or if it confronts a set of facts that are materially indistinguishable from a
decision of [the Supreme] Court and nevertheless arrives at a result different from that reached by
the Supreme Coutt.” Edy ». Erickson, 712. F.3d 837, 846 (3d Cit. 2013). Here, the Superior Court
decision was not contrary to Strickland because it cortectly identified the Strickland standard
applicable to Claim Two. See Wilhams, 529 U.S. at 406 (“[A] run-of-the-mill state-court decision
applying the correct legal rule from [Supreme Court] cases to the facts of a prisoner’s case [does] not
fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause.”).

The Court must also detetmine if the Superior Court reasonably applied the Stick/and
standard to the facts of Petitionet’s case. When performing the second prong of the § 2254(d)
inquiry, the Court must review the Superior Court’s decision with respect to Petitioner’s ineffective
assistance of counsel Claims through a “doubly deferential” lens.? See Richter, 562 U.S. at 105. The
relevant question when analyzing counsel’s performance undet the “doubly deferential lens” “is not
whether counsel’s actions were reasonable, [but rather] whether there is any reasonable argument
that counsel satisfied Strick/ands deferential standard.” Id. In turn, when assessing prejudice under

Strickland, the question is “whether it is reasonably likely the result would have been different” but

 

°As explained by the Richer Coutt,

[t]he standards created by Strick/and and § 2254(d) are both “highly
deferential,” and when the two apply in tandem, review is doubly so.
The Strickland standard is a general one, so the tange of reasonable
applications is substantial. Federal habeas courts must guard against
the danger of equating unteasonableness under Sirick/and with
unteasonableness under § 2254(d).

Richter, 562 U.S. at 105 (internal citations omitted).

7

 

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 9 of 18 PagelD #: 1806

for counsel’s performance, and the “likelihood of a different result must be substantial, not just
conceivable.” Id. Finally, when viewing a state court’s determination that a J trickland claim lacks
merit through the lens of § 2254(d), federal habeas relief is precluded “so long as fairminded jurists
could disagree on the correctness of the state court’s decision.” Jd. at 101.
1, Claim One (a): Failure to give proper advice about tejecting plea

Prior to trial, the trial court asked the parties about the status of plea discussions. (D.I. 10-8
at 39) The parties confirmed there were discussions, but that Petitioner was not interested in
accepting a plea. (Id) The proposed plea offer was for Petitioner to plead guilty to: one count of
second degree burglary, with the State asking for the mandatory minimum penalty of one year; one
count of first degree robbery, with the State asking for eighteen months at Level V; and one count
of criminal mischief, with probation at Level III and TASC monitoring. (D.1. 10-8 at 39-40) The
trial court then conducted a colloquy with Petitioner concerning his position on a plea. (Id. at 41)
The trial court informed Petitioner that, if convicted at trial, he faced a possible sentence of forty-
one years, and reiterated that the plea offer would be for “[t}wo and a half years, plus probation.”
(D.L. 10-8 at 41) The trial court then stated, “So you understand that if you go to trial you are
tisking over 35 years of imprisonment?” (Id) Petitioner replied, “I am not guilty, Your Honor.”
(Id) The trial court reiterated a few more times the difference between the sentence that would be
imposed under the plea offer and the possible sentence Petitioner faced if convicted at trial,
verifying that Petitioner understood what he was doing. (Id) Petitioner stated that he did
understand what he was doing and that the he was satisfied with the discussions he had had with his
trial counsel. (Id)

In this proceeding, Petitioner contends that defense counsel failed to properly advise him
concetning his decision to reject the State’s plea offer. Based on the assertions in his amended Rule

8

 

 

 
Case 1:17-cv-01796-LPS Document 16 Filed 04/09/21 Page 10 of 18 PagelD #: 1807

61 motion, Petitioner argues that defense counsel provided ineffective assistance because she failed
to advise him that he was habitual eligible (due to his Florida convictions) if convicted at trial and
would be facing mandatory life imprisonment. (See D.I. 10-8 at 214) The Superior Court denied the
claim based on this argument after reviewing defense counsel’s original and supplemental Rule 61
affidavits detailing her communications with Petitioner. In those affidavits, defense counsel
explained that the State was not aware of Petitioner’s potential habitual offender status at the time of
Petitioner’s plea discussions and, therefore, the State did not discuss the possibility of habitual
sentencing with defense counsel prior to the ttial court’s rejection-of-plea colloquy or prior to trial.
(DI. 10-8 at 248-49) Defense counsel also stated that she spoke with Petitioner about the State’s
lack of knowledge of his out-of-state convictions and utged him to reconsider his decision to go to
trial. (Id. at 248-49, 282) In addition, defense counsel explained that she discussed the possibility of
Petitioner being sentenced as a habitual offender on numerous occasions before trial and that his
Florida offenses would “likely make [Petitioner] a habitual offender under subsection (b) of the
Delaware habitual statute.” (D.I. 10-8 at 282) Defense counsel stated that she and a psycho-
forensic evaluator spent time with Petitioner to ensure he understood the plea offer and possible
consequences of rejecting it. (Id.) Defense counsel even arranged for Petitionet’s step-mother and
AA sponsot “to speak with him privately in an effort to have [Petitioner] reconsider his position.”
(Id.) The Superior Court concluded that Petitioner failed to demonstrate defense counsel’s actions
fell below the Strick/and standard, stating “[h]ad trial counsel alerted the State to [Petitioner’s]
habitual status, then she would have certainly put him at tisk for a life sentence upon conviction,
which would have been a risky move.” (D.I. 10-7 at 70)

The Superior Court also determined that Petitioner failed to demonstrate that he was

ptejudiced by defense counsel’s performance. In his Rule 61 motion, Petitioner asserted that he

9

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 11 of 18 PagelD #: 1808

would have entered the plea if he had known about his possible habitual offender status. The
Superior Court, however, concluded that the tecord belied his “disingenuous” contention. (D.L 10-
7 at 71) Referring to the transcript of the rejection-of-plea colloquy with Petitioner that occurred
prior to trial, the Superior Court noted that Petitioner had been adamant that he would not accept a
plea to anything but probation because he was “not guilty of the crime.” (Id at 39, 41) In finding
that Petitioner was not prejudiced, the Superior Court also stated that Petitioner’s post-trial assertion
that he “was not properly advised which resulted in” him rejecting the plea offer “is the type of
theoretical possibility warned against in Séick/and.” (D.L. 10-7 at 71)

In this proceeding, Petitioner has not provided anything to contradict defense counsel’s
assettions in her Rule 61 affidavits, nor has he demonstrated a reasonable probability that he would
have accepted a plea offer but for defense counsel’s advice during the pre-trial process. After
reviewing Petitionet’s contentions in context of the full record, the Court concludes that the
Superior Court reasonably applied Sick/and in denying Claim One (a).

2. Claim One(b): Failure to limit the admission of evidence of prior bad acts

Next, Petitioner asserts that defense counsel provided ineffective assistance by failing to
limit the admission of prior bad acts in relation to charges defense counsel successfully had
dismissed. The following background information provides context for Petitioner’s argument.

Petitioner was originally charged with two tesidential burglaries: the March 31, 2011 burglary
of Knepp’s residence and a June 26, 2011 burglary of Schwartz’s residence. Both cases proceeded to
trial. Knepp confronted the burglat in her bedroom and, at trial, identified Petitioner as the person
who broke into her home and robbed her. Schwartz did not see who broke into her home. (DI 12

at 8-9)

10

 

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 12 of 18 PagelD #: 1809

At the conclusion of the State’s case, defense counsel moved to dismiss the charges related
to the Schwartz burglary, arguing that there was no evidence that Petitioner was the person who
burglarized Schwattz’s home. (D.I. 10-8 at 146) The trial court granted Petitioner’s motion fot
judgment of acquittal for the Schwartz burglary, and references to the Schwarz burglary were
removed from the jury instructions.

In his Rule 61 motion, Petitioner argued that defense counsel was ineffective for failing to
tequest a jury instruction to limit the jury’s considetation of Petitioner’s prior acts in relation to the
charges on which he had been acquitted. The Superior Court rejected Petitioner’s argument,
opining

The crux of [Petitioner’s] atgument lies with evidence of his bad acts

having been considered impermissibly by the jury. In support of his

atgument, he relies entirely on Gery », State [538 A.2d 726 (Del. 1988)

and its progeny. However, Getz addresses uncharged misconduct.

Here, [Petitioner] was charged with misconduct, which the Court

dismissed for lack of evidence at the end of the State’s case.

[Petitioner] complains that jury instruction to disregard the testimony

regatding the dismissed charges was not given. The jury instructions

given rest in the discretion of the trial judge. Hete, [Petitioner] cloaks

his complaint against the judge as one against trial counsel.
(D.I. 10-7 at 71-72) (emphasis in original) In her Rule 61 affidavit, defense counsel explained that
she did not request a limiting instruction concerning the Schwartz case because nothing about the
Schwartz case went to the jury for its consideration. (D.I. 10-8 at 282)

Petitioner’s argument in this proceeding concerning defense counsel’s failute to request a
limiting instruction regarding the dismissed Schwartz case cannot satisfy either prong of Strickland.
As the Superior Court explained when denying this claim, Petitioner fails to recognize the difference
between charged and uncharged conduct. (D.I. 10-7 at 71-72) The protections surrounding “prior

bad act” evidence apply to uncharged conduct and not, as involved here, charged conduct. (D.I. 10-

11

 

 
Case 1:17-cv-01796-LPS Document 16 Filed 04/09/21 Page 13 of 18 PagelD #: 1810

7 at 71-72; see also, e.g., Watson v. State, 2015 WL 1279958, at *1 (Del. Mar. 19, 2013) (referring to
“evidence of uncharged ‘other crimes wtongs ot acts”’); United States v. Green, 617 F.3d 233, 245-50
(3d Cir. 2010). Petitioner was indicted for the Schwartz burglary and evidence of that crime, even if
ultimately determined to be insufficient for submission for the jury’s consideration, was not
excludable under Delaware Rule of Evidence 404(b). In turn, there was no need for defense counsel
to request a limiting instruction on a subject the jury was no longer going to consider. In fact, it was
possible that calling further attention to a crime that Petitioner had successfully dismissed would
have been more prejudicial. Finally, the Superior Court addressed the testimony that had been
admitted in relation to Schwartz burglary and found that it “was so unhelpful to the State that it
suffered a judgment of acquittal” and, therefore, was not prejudicial to Petitioner. (D.I. 10-7 at 72)
Given these citcumstances, the Court concludes that the Superior Court reasonably applied
Strickland in denying Claim One(b).
3. Claim One(c): Failed to move to suppress identification evidence

Prior to Petitioner’s arrest, the victim Knepp was shown two photo arrays, each consisting
of six photos. ‘The first photo atray did not contain a photo of Petitioner. While Knepp identified
an individual in the first photo atray as having facial characteristics similar to the person who stole
her television, she did not make a positive identification of any individual. The second photo array
contained a photo of Petitioner, and Knepp immediately and definitively identified Petitioner as the
suspect. Defense counsel unsuccessfully moved to suppress the second photo attay, and Petitioner
contends counsel should have moved to supptess it on other grounds. (D.1. 10-8 at 22, 69-70, 228)

In Claim One(c), Petitioner contends that defense counsel was ineffective for failing to move

to suppress Knepp’s identification of Petitioner from a photo atray for being suggestive. Petitioner

12

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 14 of 18 PagelD #: 1811

also contends that defense counsel should have moved to suppress Knepp’s in-court identification
of Petitioner as the man who broke into her home and robbed her. (D.I. 10-8 at 228)

The Superior Court denied the instant allegations for three primary reasons: (1) the second
photo array used to identify Petitioner was not unnecessarily suggestive; (2) Petitioner would not
have prevailed on a motion to supptess the second photo artay as unnecessarily suggestive; and
(3) defense counsel effectively “use[d] sevetal witnesses in the State’s case to attack the veracity of
the identification procedure.” (D.I. 10-7 at 74) The record supports these conclusions. Defense
counsel spent a majority of time during cross-examination detailing the use of the first photo atray
and Knepp’s “incorrect” initial identification (i, Knepp’s identification of someone who had facial
characteristics similar to Petitioner). (D.1. 10-8 at 80-84) Defense counsel also made closing
arguments concerning the discrepancies between the two artays. (D.I. 10-8 at 159-62) Given this
record, the Court concludes the Superior Court reasonably applied Strick/and in concluding that
Petitioner’s “claim does not withstand the first prong of Strickland.” (D.1. 10-7 at 74)

Petitioner also cannot demonstrate that he suffered prejudice under the Sirick/and standard,
because it is highly unlikely that he would have prevailed on a motion to supptess the second photo
atray on suggestiveness grounds. Knepp had spent ample time with Petitioner during the burglary,
and he was not weating a mask ot a disguise. She was able to describe the suspect in detail and
identified Petitioner from the atray without hesitation. Knepp also identified Petitioner in coutt
with cettainty. Given these circumstances, the Court concludes that the Superior Court reasonably
applied Strick/and in finding that Petitioner was not prejudiced by defense counsel’s actions tegarding

the identifications.

13

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 15 of 18 PagelD #: 1812

B. Claim Two: Prosecutosial Misconduct

In Claim Two, Petitioner alleges his right to a fair trial was violated when a Deputy Attorney
General engaged in misconduct during his trial. (D.1. 2 at 10) More specifically, he contends that “a
Deputy Attorney General who was in the courtroom at large, not participating in the prosecution of
[Petitioner], is blameworthy of prosecutorial misconduct due to some nondescript hand gestures.”
(D.I. 10-7 at 75) The Superior Court denied Claim Two as procedurally defaulted under Rule
61 (i)(3), because Petitioner did not raise the issue during trial or on direct appeal, and he failed to
demonstrate cause ot prejudice to excuse that default. (D.I. 10-7 at 66-67, 75)

By applying the procedural bat of Rule 61(i)(3), the Delaware Supreme Court articulated a
“plain statement” undet Harris ». Reed, 489 U.S. 255, 263-64 (1984), that its decision rested on state
law grounds. This Court has consistently held that Rule 61()(3) is an independent and adequate
state procedural rule effectuating a procedural default. See, e.g., Lawrie » Snyder, 9 F. Supp. 2d 428,
451 (D. Del. 1998). Therefore, the Court cannot teview the metits of Claim Two absent a showing
of cause for the default, and prejudice resulting thereftom, or upon a showing that a miscarriage of
justice will occur if the claim is not reviewed.

Petitioner does hot assert any cause for his default. In the absence of cause, the Court will
not address the issue of prejudice. Additionally, the miscarriage of justice exception to the
procedural default doctrine does not excuse Petitioner’s default, because Petitioner has not provided
new teliable evidence of his actual innocence. Accordingly, the Court will deny Claim Two as
ptocedurally barred from habeas review.

C. Claim Three: Cumulative Due Process Violation

In Claim Three, Petitioner asserts that the cumulative effect of each alleged error deprived
him of a fait trial and is therefore sufficiently prejudicial to warrant relief. (D.I. 2 at 13) Petitioner

14

 

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 16 of 18 PagelD #: 1813

presented the same “cumulative errot” argument to the Delaware state courts in his Rule 61
proceeding, and the Superior Court denied the argument as meritless. Therefore, Claim Three will
only warrant habeas relief if the Superior Court’s decision was either contrary to, ot an unreasonable
application of, clearly established federal law.

It appears that the United States Supreme Court has not recognized the concept of
cumulative error. See Bush v. Carpenter, 926 F.3d 644, 686 n.16 (10th Cir, 2019). Since there is no
clearly established Federal law with tespect to a cumulative error argument, arguably the Court’s
§ 2254(d) analysis is over and Petitioner is not entitled to habeas relief for Claim Three.

However, the Third Circuit has recognized the cumulative error doctrine on habeas review,
holding that “a cumulative error argument constitutes a stand-alone constitutional claim subject to
exhaustion and procedural default.” Colns v. Sec’y of Pa. Dep't of Corr, 742 F.3d 528, 542 3d Cir.
2014). Pursuant to the cumulative error doctrine,

fiJndividual errors that do not entitle a petitioner to relief may do so
when combined, if cumulatively the prejudice resulting from them
undermined the fundamental fairness of his trial and denied him his
constitutional right to due process. Cumulative errors are not
harmless if they had a substantial and injurious effect or influence in
determining the jury’s verdict, which means that a habeas petitioner is
not entitled to relief based on cumulative etrors unless he can
establish actual prejudice.
Faby v. Hora, 516 F.3d 169, 205 (3d Cir. 2008), Accordingly, the Court will review Claim Three.

Here, the Superior Court reviewed and rejected each alleged underlying error on its metits,
and also rejected Petitioner’s cumulative error argument, stating “I do not find any of [Petitioner’s]
claims individually to have merit therefore I cannot conclude that an accumulation of meritless

claims tises to a constitutional violation.” (D.I. 10-7 at 77) As previously discussed, this Court has

also conchided that Claims One and Two lack merit and did not cause any prejudice. Since

15

 

 
Case 1:17-cv-01796-LPS Document 16 Filed 04/09/21 Page 17 of 18 PagelD #: 1814

Petitioner has not provided anything to demonstrate “actual prejudice” even when the two Claims
ate considered together, the Court will deny Claim Three as metitless.

D, Claim Four: Failure to Conduct Post-Conviction Hearing

In his final Claim, Petitioner contends that the Superior Court erred by denying his request
for an evidentiary hearing in his Rule 61 proceeding. This Claim alleges a state law error that is not
cognizable on federal habeas review, because Petitioner’s ultimate criticism is with the Superior
Court’s analysis in a state collateral proceeding. See Hassine ». Zimmerman, 160 F.3d 941, 954 Gd Cir.
1998) (“[The] federal role in reviewing an application for habeas corpus is limited to evaluating what
occurred in the state or federal proceedings that actually led to the petitioner’s conviction; what
occutted in the petitioner’s collateral proceeding does not enter into the habeas proceeding.”)
(emphasis in original); see also Lambert », Blackwell, 387 F.3d 210, 247 (Gd Cir. 2004) (“alleged errors in
[state] collateral proceedings ... are not a proper basis for habeas relief”). Accordingly, the Court
will deny Claim Four for failing to assert a proper basis for federal habeas relief.
Vv. CERTIFICATE OF APPEALABILITY

A district court issuing a final order denying a § 2254 petition must also decide whether to
issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(¢)(2). A
certificate of appealability is appropriate when a petitioner makes a “substantial showing of the
denial of a constitutional right” by demonstrating “that reasonable jurists would find the district
court’s assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); see also
Slack v. McDaniel, 529 U.S. 473, 484 (2000).

The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists
would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of
appealability.

16

 

 
Case 1:17-cv-01796-LPS Document16 Filed 04/09/21 Page 18 of 18 PagelD #: 1815

Vi. CONCLUSION

For the reasons discussed, the Coutt will deny the Petition without holding an evidentiary

heating, An appropriate Order will be entered.

17

 

 
